DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Applicant's amendment filed 16 May 2022 is acknowledged.  No claim amendments have been made.  Claims 169-171 have been added. Claims 163-171 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement filed 16 May 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 171 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 171 recites the amino acid residues in the human 5T4 antigen bound by the reference antibody but the position numbers are not linked to any particular amino acid sequence so that the positions are ambiguous.  For examination purposes the positions will be interpreted relative to SEQ ID NO: 1.  Appropriate clarification is required.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 170 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 170 recites both possible isotypes for the light chain of the anti-idiotypic antibody.  Accordingly, claim 170 does not further limit claim 163, from which it depends.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



The following is a quotation of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 163-171 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The rejection of record set forth in the previous office actions is incorporated here in full.  A discussion of the Field of the Invention, the State of the Art, and the Specification’s Disclosure can be found there. 
Claim Amendments
No claim amendments have been made.  New claims 169-171 have been added.  New claims 169 and 170 define the isotype of the anti-idiotypic antibody.  New claim 171 recites that the antigen-binding region of the reference antibody binds certain residues on human 5T4 antigen.
Applicant’s Arguments and Examiner’s Response
Applicant argues in the Remarks filed 16 May 2022 that the descriptive text needed to meet the written description requirement varies with the technology and that in the present case the skilled artisan would recognize that Applicant’s were in possession of the claimed anti-idiotypic antibodies.  In particular Applicant points to lines 8-30 on page 30 of the Specification.  Applicant has previously also noted the disclosure at [0024], [0487], and [0503]-[0505] as providing explicit support for evidence of possession of the anti-idiotypic antibodies. 
Applicant’s arguments have been fully considered but are not convincing for the reasons of record.  The claims are directed to a genus of antibodies defined only by the antigen (also defined only partially by structure and encompassing all possible humanized versions of the anti-5T4 antibody).  Applicant has not prepared any anti-idiotype antibodies to antibodies that bind 5T4.  Accordingly, Applicant has not described a representative number of species.  No structure, such as a set of six CDRs, that would provide the function of binding any one of the reference anti-5T4 antibodies at the antigen binding site has been provided.  Applicant therefore also has not provided any identifying characteristics of anti-idiotype antibodies against anti-5T4 antibodies to meet the written description requirement. 
The disclosure in the specification noted above is acknowledged, as is the absence of a need to describe that which is conventional or routine.  Likewise, a method of making anti-idiotypic antibodies may well be routine and conventional, but a claimed invention may be enabled by conventional methodology without the claimed products being sufficiently described so as to satisfy the written description requirement. 
Regarding the newly added claims, claims 169 and 170 only add a portion of the structure (the isotype of the heavy chain constant region and both possible isotypes for the light chain) that does not limit the function of the antigen binding (i.e., the anti-idiotype) portion of the claimed antibodies.  Newly added claim 171 defines the contact regions of the reference antibody but does not provide any description of the structure or otherwise further limit the anti-idiotypic antibody claimed. Accordingly, for the reasons of record and those noted above, Applicant was not in possession of the invention as claimed.  The rejection is therefore maintained. 






Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643